          Case 1:20-cv-01947-TSC Document 16 Filed 04/19/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


  JUDICIAL WATCH, INC.,

                         Plaintiff,

                  v.                                       Civil Action No. 20-1947 (TSC)

  U.S. DEPARTMENT OF JUSTICE, et al.,

                         Defendants.


                                      JOINT STATUS REPORT

        Plaintiff Judicial Watch, Inc. (“Plaintiff”) and Defendants, Office of Information Policy

(“OIP”) and the Federal Bureau of Investigation (“FBI”)—both components of the U.S.

Department of Justice—and the Office of Director of National Intelligence (“ODNI”), respectfully

submit the following Joint Status Report pursuant to the Court’s Minute Order of January 15, 2021.

There are three separate Freedom of Information Act (“FOIA”) requests at issue in this matter.



        OIP Request:

        OIP issued its first interim production in response to this FOIA request on March 12,

2021.   OIP has completed the portions of its supplemental search that needed to be conducted

onsite and have identified no additional potentially responsive records. There remain a small

number of records that are still in the consultation process and OIP anticipates it will be able to

make a final determination around May 17, 2021.



        FBI Request:

        The FBI is on track to issue a release of non-exempt information by/on June 18, 2021.
          Case 1:20-cv-01947-TSC Document 16 Filed 04/19/21 Page 2 of 3




As previously reported, due to the classification of these records they must undergo several

layers of reviews. The FBI is continuing its efforts to resolve technical difficulties with some

records in order to complete its responsiveness review. The time needed to complete the first

production in this case is due to not only the classification of the responsive records but also due

to workplace disruptions caused by the COVID-19 pandemic which has impacted the FBI’s

FOIA processing. The FBI’s Records Information Dissemination Section (“RIDS”) is the FBI

component responsible for responding to FOIA requests. The COVID-19 pandemic has caused

intermittent closures of RIDS’s facilities and unpredictable changes in RIDS’s workforce that

impact RIDS’s ability to process FOIA requests. Specifically, on December 7, 2020, RIDS

reduced to a 50% staffing posture, and remains at the posture, to ensure the health and safety of

its employees in light of the COVID-19 pandemic. The FBI returned to normal staffing levels

as of April 11, 2021, and is working as quickly as possible to manage its backlog of FOIA

requests and competing FOIA litigation deadlines.



       ODNI Request:

       ODNI indicates it is locating a large volume of records. The parties are discussing

possibilities of how to narrow the scope of the request.

                                           *     *      *

       Defendants do not currently anticipate filing a motion pursuant to Open America. The

parties agree that it is too early to determine whether Defendants will need to prepare a Vaughn

Index or whether summary judgment will be needed. The parties propose filing a further joint

status report on or before, May 19, 2021, to apprise the Court of Defendants’ searches and

production timelines if applicable.




                                                 2
         Case 1:20-cv-01947-TSC Document 16 Filed 04/19/21 Page 3 of 3




                                     *        *     *

Respectfully submitted,


 _/s/ Paul J. Orfanedes                      CHANNING D. PHILLIPS,
 Paul J. Orfanedes                           D.C. Bar #415793
 D.C. Bar No. 427916                         Acting United States Attorney
 Judicial Watch, Inc.
 425 Third Street, SW Suite 800              BRIAN P. HUDAK
 Washington, D.C. 20024                      Acting Chief, Civil Division
 (202) 646-5172
 Porfanedes@judicialwatch.org                By:/s/ Kathleene Molen
                                             KATHLEENE MOLEN
                                             Assistant United States Attorney
 Counsel for Plaintiff                       United States Attorney’s Office
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             Telephone: (202) 803-1572
                                             Email: Kathleene.Molen@usdoj.gov

                                             Counsel for Defendants

Dated: April 19, 2021




                                         3
